Name: Commission Implementing Regulation (EU) NoÃ 979/2013 of 11Ã October 2013 amending Implementing Regulation (EU) NoÃ 543/2011 as regards the trigger levels for additional duties on mandarins and satsumas, clementines, artichokes, oranges, pears, lemons, apples and courgettes
 Type: Implementing Regulation
 Subject Matter: plant product;  trade;  EU finance;  agricultural policy;  trade policy
 Date Published: nan

 12.10.2013 EN Official Journal of the European Union L 272/35 COMMISSION IMPLEMENTING REGULATION (EU) No 979/2013 of 11 October 2013 amending Implementing Regulation (EU) No 543/2011 as regards the trigger levels for additional duties on mandarins and satsumas, clementines, artichokes, oranges, pears, lemons, apples and courgettes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143(b) in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (2) provides for the surveillance of the imports of the products listed in Annex XVIII thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) For the purposes of Article 5(4) of the Agreement on Agriculture (4) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2010, 2011 and 2012, the trigger levels for additional duties should be adjusted from 1 November 2013 for mandarins and satsumas, clementines and artichokes, from 1 December 2013 for oranges and from 1 January 2014 for pears, lemons, apples and courgettes. (3) Implementing Regulation (EU) No 543/2011 should therefore be amended accordingly. (4) Given the need to ensure that this measure applies as soon as possible after the updated data have been made available, this Regulation should enter into force on the day of its publication. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex XVIII to Implementing Regulation (EU) No 543/2011 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 15.6.2011, p. 1. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX XVIII ADDITIONAL IMPORT DUTIES: TITLE IV, CHAPTER I, SECTION 2 Without prejudice to the rules governing the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they stand at the time of the adoption of this Regulation. Order number CN code Description of products Period of application Trigger level (tonnes) 78.0015 0702 00 00 Tomatoes From 1 October to 31 May 462 389 78.0020 From 1 June to 30 September 30 766 78.0065 0707 00 05 Cucumbers From 1 May to 31 October 13 080 78.0075 From 1 November to 30 April 15 100 78.0085 0709 91 00 Artichokes From 1 November to 30 June 12 663 78.0100 0709 93 10 Courgettes From 1 January to 31 December 112 241 78.0110 0805 10 20 Oranges From 1 December to 31 May 252 542 78.0120 0805 20 10 Clementines From 1 November to end of February 82 192 78.0130 0805 20 30 0805 20 50 0805 20 70 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids From 1 November to end of February 81 570 78.0155 0805 50 10 Lemons From 1 June to 31 December 310 090 78.0160 From 1 January to 31 May 51 670 78.0170 0806 10 10 Table grapes From 21 July to 20 November 124 303 78.0175 0808 10 80 Apples From 1 January to 31 August 553 379 78.0180 From 1 September to 31 December 72 914 78.0220 0808 30 90 Pears From 1 January to 30 April 183 233 78.0235 From 1 July to 31 December 25 489 78.0250 0809 10 00 Apricots From 1 June to 31 July 4 930 78.0265 0809 29 00 Cherries, other than sour cherries From 21 May to 10 August 33 967 78.0270 0809 30 Peaches, including nectarines From 11 June to 30 September 2 712 78.0280 0809 40 05 Plums From 11 June to 30 September 10 441